PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,045,809
Issue Date: June 29, 2021
Application No. 16/185,046
Filing or 371(c) Date: November 09,2018
Attorney Docket No. 5602.002  
:
:
:
:	DECISION ON PETITION
:
:
:





This is in response to the paper filed July 02, 2021 under 37 C.F.R 1.28(c) is being treated as 37 CFR 1.27(c) seeking status as a small entity.

The statement claiming small entity status of July 02, 2021 has been made of record and small entity status has been accorded.

The application file records indicate that a refund in the amount of $600 has already been refunded and approved as stated in the Letter mailed on July 02, 2021.

The fee deficiency submission under 37 CFR 1.28(c) is ACCEPTED.  Accordingly, status as a large entity has been removed and any future fee(s) submitted must be paid at the small rate.

Inquiries related to this communication should be directed to Schene Gray Paralegal Specialist at (571) 272-2581. 




/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions